Citation Nr: 0738865	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	What evaluation is warranted for diabetes mellitus, type 
II, with hypertension  and erectile dysfunction from July 30, 
2003?

2.	What evaluation is warranted for coronary artery disease, 
status-post coronary bypass from July 30, 2003?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1969.  He also performed service with the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for diabetes 
mellitus, type II, with hypertension and erectile 
dysfunction, and assigned a 20 percent rating effective July 
30, 2003.  That decision also granted entitlement to service 
connection for coronary artery disease, status-post coronary 
bypass, with a 10 percent rating effective July 30, 2003, and 
a 30 percent rating from January 26, 2004.  The veteran 
appealed the initial ratings assigned.  Under Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999), when a veteran appeals 
the initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection.  

For the reasons discussed below, the claim of entitlement to 
a higher initial disability rating for coronary artery 
disease is addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The record further raises the issue of whether VA has 
appropriately calculated        the monthly rate of 
disbursement of the veteran's disability compensation 
benefits.            This issue, however, is not currently 
developed or certified for appellate review. Accordingly, 
this matter is referred to the RO for appropriate 
consideration.



FINDINGS OF FACT

1.	Since July 30, 2003, the veteran's diabetes mellitus has 
not required that he regulate his activities.

2.	From July 30, 2003, the veteran's hypertension has not been 
manifested by diastolic blood pressure predominantly 100 or 
more, systolic blood pressure predominantly 160 or more, or a 
history of diastolic blood pressure predominantly 100 or more 
requiring continuous medication for control.

3.	Since July 30, 2003, the veteran's erectile dysfunction has 
not been manifested by a penile deformity with loss of 
erectile power.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for Type II diabetes mellitus, with hypertension and erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.104, 4.115b, 4.119, Diagnostic 
Codes 7101, 7522, 7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2004 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.             
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him a VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Background

The October 2004 letter of F.R., a private physician states 
that the veteran was an insulin dependent diabetic.

The veteran underwent VA examination for diabetes mellitus in 
November 2004.  He reported having had hypertension as long 
as he had experienced diabetes.  He also claimed to have had 
a 10 year history of erectile dysfunction with an inability 
to obtain an erection for sexual intercourse.  No medication 
had been prescribed for it.  The veteran reported beginning 
to use insulin two months previously, and that he was on 
medication for hypertension,.  He reported dieting since the 
early-1970s.  Objectively, there was no history of diabetic 
retinopathy or neuropathy.  Blood pressure readings were 
within normal limits.  Sensory examination showed entirely 
normal vibratory, light touch and pinprick sensation.  The 
external genitalia were normal. On abdominal examination, 
there were no organs or masses palpable.

The VA examiner diagnosed metabolic syndrome, to include 
history of hyperlipidemia and abdominal obesity; diabetes 
mellitus, type II; and hypertension.  Also diagnosed was 
arteriosclerotic heart disease, post-coronary artery bypass 
graft, and stent placement.  His cardiac status was judged to 
be good.  It was opined that hypertension was most likely due 
to insulin resistance and definitely etiologically related to 
diabetes mellitus.  With reference to diabetes mellitus, the 
veteran was taking oral medications and insulin.  The 
appellant had no history of diabetic retinopathy, neuropathy 
or nephropathy.  The veteran complained of erectile 
dysfunction of 10 years duration with inability to obtain and 
maintain an erection sufficient for sexual intercourse.  As 
to physical activities, the veteran was able to play golf at 
least 3 to 5 times per week for a period of 4 to 5 hours, and 
work out at a gymnasium on exercise equipment without 
symptoms of angina.  

In a February 2005 statement, Dr. F.R. indicated that the 
veteran was an insulin dependent diabetic.  Dr. F.R. opined 
that the veteran had to follow a diabetic diet and exercise 
daily.  The appellant reportedly enjoyed golf as a form of 
exercise.  

At a July 2006 VA examination it was noted that the veteran's 
diabetes mellitus had progressed from diet control to an oral 
hypoglycemic to the daily use of insulin.  His course since 
onset was progressively worse.  As for medical history, there 
was no prior hospitalization or surgery associated with 
diabetes.  He had no history of pancreatic trauma or 
pancreatic neoplasm.  There were no recent episodes of 
hypoglycemic reactions or ketoacidosis.  He was not under 
instruction to follow a special or restricted diet.  He was 
not restricted in his ability to perform strenuous 
activities.  There were no diabetic-related symptoms of 
peripheral vascular disease, or cardiac, visual, 
neurovascular, peripheral neuropathy, dermatological,   or 
gastrointestinal symptoms due to diabetes.  There was no 
history of trauma to the genitourinary system, neoplasm, 
urinary leakage, nephritis, or other urinary systems.  The 
veteran was not employed due his decision to retire in 1997 
because of his eligibility to do so based on his age/work 
history.  

There was reportedly erectile dysfunction caused by endocrine 
disease and prescription medication.  This dysfunction had 
decreased following changes in his diabetic medication.  The 
veteran was not then undergoing treatment for diabetes 
mellitus.  His erectile dysfunction reportedly began after 
starting different medications for diabetes, but again, he 
had experienced improvement and periodically he was able to 
have an erection.  His course since onset was described as 
intermittent with remissions.  The examiner identified 
endocrine disease as a likely etiology of erectile 
dysfunction.   

The examination revealed blood pressure readings that were 
within normal limits.  The upper and lower extremities were 
normal, as were neurologic and visual examinations.  There 
was no visual impairment, kidney disease, neurologic disease, 
peripheral edema or evidence of an amputation.  There was no 
abdominal or flank tenderness.  Examination of the testicles, 
prostate and epipdidymis revealed that they were normal.  
There was cardiovascular disease, which was a known 
complication of diabetes.  The examiner observed that the 
veteran's cardiac disease and erectile dysfunction were 
complications of diabetes mellitus.  The veteran's diabetes 
was opined to be poorly controlled. 

A July 2006 VA cardiovascular examination revealed that the 
veteran remained on daily medication to control his 
hypertension.  There was no history of renal disease, 
epistaxis, headaches or stroke related to hypertension.  His 
blood pressure readings were within normal limits.

During a June 2007 hearing, the veteran testified that he 
frequently had to take appropriate measures to ensure that he 
did not experience an episode of hypoglycemia.  He stated 
that he exercised frequently, played golf and lifted weights, 
in part because of diagnosed coronary artery disease, and to 
maintain a normal blood sugar level.  He reported developing 
a staph infection on his nose due to diabetes which had since 
resolved.  The veteran indicated that as a result of his 
cardiovascular disorder, he could no longer take medications 
to alleviate erectile dysfunction.   

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating      will be 
assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for a 
disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  Fenderson, 12 Vet. App. 
at 125-26.

The veteran's diabetes mellitus, type II, with associated 
hypertension and erectile dysfunction, is currently rated as 
20 percent disabling, under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Hypertension and erectile dysfunction have not 
been assigned separate compensable ratings.  

Under DC 7913, a 20 percent rating is warranted when diabetes 
mellitus requires insulin and restricted diet; or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted when it requires insulin, restricted diet, and 
regulation of activities.  Note (1) to this rating criteria 
provides that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  38 C.F.R. § 4.119.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), is assigned a 10 percent rating for diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more.  A 10 percent evaluation 
is the minimum evaluation for an individual with a history of 
diastolic blood pressure predominantly 100 or more who 
requires continuous medication for control.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Further addenda to the rating criteria, provide that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease. 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, the only 
available rating is a 20 percent rating and it requires 
evidence of a penile deformity with loss of erectile power.  

When reviewing the preceding medical findings in accordance 
with the applicable evaluative criteria, it is determined 
that the currently assigned disability rating for diabetes 
mellitus, type II, with related manifestations represents the 
appropriate level of compensation since July 30, 2003.  In 
this respect, while the veteran requires insulin, and while 
he must follow a restricted diet, the preponderance of the 
evidence is against finding that the disorder require that he 
regulate his activities.  

In this respect, the November 2004 VA examination report 
revealed that the veteran was participating in physical 
activities on a routine basis, including playing golf 3 to 5 
times per week and exercise at a gym.  At his July 2006 
examination it was determined that he was not restricted in 
ability to perform strenuous activities.   With respect to 
occupational capacity, the veteran had retired in 1997 for 
reasons other than symptoms related to his service-connected 
disability, and there is no competent evidence to the 
contrary.  The veteran has testified and written that since 
his treating physicians had repeatedly advised him to 
exercise as much as possible, this qualified as "regulation 
of activities."  To this effect, however, the provisions of 
Diagnostic Code 7319 define the term in question (under the 
criteria for a 100 percent rating) as the avoidance of 
strenuous occupational and recreational activities.  
Moreover, in Camacho v. Nicholson, 21 Vet. App. 360, 363 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) confirmed that this categorization of the 
component of regulation of activities is a reasonable 
interpretation by VA of its own regulations.  The Court 
further held that medical evidence is a prerequisite to show 
that occupational and recreational activities have been 
restricted.  In view of this holding, and the evidence of 
substantial retained functional capacity, the element of 
regulation of activities due to diabetes has not been 
satisfied.  

Further, the competent evidence is against the assignment of 
a separate initial 10 percent rating for hypertension.  
Applying the pertinent criteria under Diagnostic Code 7101, 
there is no evidence that the veteran experiences a diastolic 
blood pressure of predominantly 100 or more, or systolic 
blood pressure predominantly 160 or more, to correspond to 
the minimum available 10 percent rating.  The alternative 
basis upon which that standard may be met, where there is a 
history of diastolic blood pressure predominantly 100 
requiring continuous medication for control, is also not 
satisfied because while continuous medication use is shown, 
the requisite medical history is not established.   

Additionally, the diagnosed erectile dysfunction does not 
require assignment of a compensable evaluation.  Under 38 
C.F.R. § 4.115b, Diagnostic Code 7522 provides for a 20 
percent evaluation where is deformity of the penis with loss 
of erectile power.  In this instance, there is evidence of 
erectile dysfunction, but there is no competent evidence of a 
penile deformity.  While a compensable evaluation for 
erectile dysfunction is not assignable according to the 
rating schedule, it is noted that VA has already awarded 
entitlement to special monthly compensation for loss of use 
of a creative organ.

Whereas the above disorders have each been considered and 
evaluated on the basis of an identified medical link to 
diabetes mellitus, there is no indication of other 
manifestations of diabetes to be rated similarly, including 
pertaining to any diabetic retinopathy, neuropathy, 
peripheral vascular disease or other diabetic-related 
symptoms.  In his June 2007 testimony the veteran indicated 
that he had developed staph infections on previous instances 
due to his diabetes, in one instance with an area of a 
bacterial infection on his nose.  By all indication, however, 
that had resolved with no measurable disability.  There is no 
medical evidence concerning this manifestation, or to suggest 
a recurrence.   

Accordingly, a disability rating greater than 20 percent for 
diabetes mellitus is denied, following the additional 
consideration of the potential bases for a separate 
compensable rating for hypertension or erectile dysfunction, 
due to diabetes.  The preponderance of the evidence weighs 
against the veteran's claim, and thus the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Since June 30, 2003, the veteran has not met the criteria for 
a rating higher than 20 percent for diabetes mellitus, type 
II , with hypertension and erectile dysfunction associated 
with herbicide exposure.


REMAND

In March 2007 correspondence, the veteran indicated that in 
December 2006 he underwent a cardiac catheterization during 
which three stents were implanted.  He explained that he had 
completed a nuclear stress test administered from a 
cardiologist at that facility the following month.  While 
treatment records from that facility dating from the late-
1990s are of record, the more contemporaneous reports the 
veteran has identified are not.  These medical records in 
question have direct relevance to determining the disability 
rating for his coronary artery disease.  Hence, a remand is 
necessary so that the RO may attempt to obtain them.  38 
C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should contact the East Texas 
Medical Center and Dr. Dick, each of 
Tyler, Texas, to obtain all relevant 
treatment records for coronary artery 
disease dated since December 2006 ,  based 
upon the information provided.  If the 
request for these records is unsuccessful, 
make all reasonable follow-up attempts.  
If it is determined these records cannot 
be obtained, notify the veteran of this in 
accordance with 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.	Thereafter, the RO should consider 
whether a new examination is in order.  It 
should then readjudicate the question what 
evaluation is warranted for coronary 
artery disease, status-post coronary 
bypass from July 30, 2003.  The RO must 
consider the propriety of staged ratings 
for that disorder under the Fenderson 
doctrine.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


